Exhibit 10.10

March 25, 2011

Phil J. Gaines

9207 W. 140th Terrace

Overland Park, KS 66221

Dear Phil:

I am pleased to confirm your new role as Senior Vice President - Chief Financial
Officer of YRC Inc. In this role you will report to Mike Smid, President of YRC
Inc. with a strong dotted line reporting relationship to the Chief Financial
Officer of YRC Worldwide Inc.

Upon assuming this role, your salary will be increased to an annualized rate of
$340,000. In addition, the company commits there will be no adverse change in
your title or reduction in benefits and perquisites or eligibility under the
company’s executive severance policy and your executive severance agreement
through March 31, 2012, other than as outlined below. In light of benefits
resulting from the company’s prior restructuring of its finance functions, and
the company’s desire to retain you while it works to complete its comprehensive
financial restructuring and through the remainder of 2011, you will also receive
a one-time cash payment of $229,500 in connection with your assumption of the
role described above, less appropriate taxes, fully earned and payable April 1,
2011 (the “April Payment”).

You are eligible to receive severance benefits under the company’s executive
severance policy and your executive severance agreement, in each case as
modified by the terms of this letter. This letter amends, restates, replaces and
supersedes any other prior agreements and understandings between you and the
company related to severance benefits. If the terms of this letter conflict with
the terms of the company’s executive severance policy or your executive
severance agreement, the terms of this letter will control.

Contingent on you accepting this new role, the company stipulates and agrees to
the following:

 

  •  

If you voluntarily leave the company before December 31, 2011, you will forfeit
and not be eligible to receive any severance benefits outlined in the company’s
executive severance policy but you will retain the April Payment.

 

  •  

If you are involuntarily terminated as a result of elimination of your position,
a restructuring of the company or a reduction in force, or you are involuntarily
terminated without cause (as defined in the company’s executive severance
policy) before March 31, 2012, you will be eligible to receive severance
benefits according to the standard terms and conditions of the company’s
executive severance policy currently in effect, except that your cash severance
payments would be limited to $382,500 (payable over 15 months from your
termination date) due to the April Payment.

 

  •  

If you voluntarily leave the company after December 31, 2011 and before
March 31, 2012, you will be eligible to receive severance benefits according to
the standard terms and conditions of the company’s executive severance policy
currently in effect, except that your cash severance payments would be limited
to $382,500 (payable over 15 months from your termination date) due to the April
Payment.



--------------------------------------------------------------------------------

  •  

If a change of control transaction (as defined in your executive severance
agreement) occurs prior to March 31, 2012, you may elect to voluntarily leave
the company within 90 days from transaction close and you will be eligible to
receive severance benefits pursuant to the terms of your executive severance
agreement, except that your cash termination payment will be reduced by the
April Payment. The compensation provided under your executive severance
agreement is paid on a lump sum basis.

 

  •  

If you remain employed with the company after March 31, 2012, you will be
eligible for severance benefits pursuant to the terms of your executive
severance agreement and the company’s executive severance policy in effect at
that time without the adjustments noted above.

Please let me know if you have any questions about the offer, or suggestions on
the role itself.

 

Sincerely, /s/ Bill Zollars Bill Zollars C:   Mike Smid   Jim Kissinger

I acknowledge and accept the terms outlined in this letter:

 

/s/ Phil Gaines                         3/28/11

Phil Gaines   Date